Citation Nr: 1033054	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with disc herniation, prior to April 27, 2007.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with disc herniation, from April 27, 2007 to 
September 18, 2008.  

3.  Entitlement to a rating in excess of 60 percent for 
lumbosacral strain with disc herniation, since September 18, 
2008.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

5.  Entitlement to a rating in excess of 30 percent for coronary 
artery disease (CAD), status post CABGx2 associated with 
hypertension, prior to October 23, 2008.

6.  Entitlement to a rating in excess of 60 percent for CAD, 
status post CABGx2 associated with hypertension, since October 
23, 2008.
7.  Entitlement to a rating in excess of 20 percent for type II 
diabetes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1985.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland 
(increased rating claims for the back) and a May 2009 rating 
decision of the VA RO in Roanoke, Virginia (remaining issues).  
The claims file has been subsequently transferred to the RO in 
Montgomery, Alabama. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge in April 2010.  A transcript of the hearing is of record.  
The record was left open for 60 days so that the Veteran could 
submit additional private medical records.  During that time, the 
Veteran submitted private medical records from Dr. C., 
accompanied by the appropriate waiver of initial RO 
consideration.  38 C.F.R. § 20.1304(c) (2009).  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

I.  Social Security Administration (SSA) Records-

An October 2005 letter from the Veteran's private treating 
physician noted that the Veteran had been declared disabled 
several years prior, but had refused to stop working.  A 
September 2006 letter from the same private treating physician 
indicated that the Veteran had applied for social security 
disability. 

The Board notes a May 2009 SSA Inquiry completed by the RO. The 
Inquiry reflects that the Veteran had a disability onset date of 
November 22, 2006.  The report further reflects "no disability 
determination made."  It is unclear from the record if a 
disability determination was pending at the time of the inquiry.  
Additionally, the rationale for determining these records 
irrelevant to the claims at hand is unclear.  As treatment 
records in the file indicate that the Veteran was declared 
disabled in the past, a copy of any SSA award decision and 
records underlying that decision should be obtained. 

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, 
the Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 
cf. Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no duty to 
get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's disability 
determination appear to be relevant and must be obtained.

II.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran testified at his April 2010 BVA hearing that he 
stopped working in November 2005 right after his back surgery.  
Transcript (T.) at 8.  The Board finds that the issue of TDIU has 
been reasonably raised by the record and is, thus, properly 
before the Board by virtue of his increased-rating claims 
pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for a lumbosacral strain with disc 
herniation, CAD, status post CABGx2 associated with hypertension, 
type II diabetes, peripheral neuropathy of the right and left 
lower extremities associated with his degenerative disc disease 
of the lumbar spine, bilateral pes planus, hypertension, and 
hemorrhoids. 

Given the evidence of record demonstrating that the Veteran is 
currently unemployed, a VA examination and opinion should be 
provided to determine whether his service-connected disabilities, 
alone or in aggregate, render him unable to secure or follow a 
substantially gainful occupation.  

III.  CAD and Type II Diabetes

With respect to August 2008 increased rating claims for CAD, 
status post CABGx2 associated with hypertension and type II 
diabetes, the Board notes that the Veteran submitted a timely 
October 2009 notice of disagreement (NOD) with a May 2009 rating 
decision.  However, the evidence of record does not reflect that 
a statement of the case (SOC) has been issued pursuant to 38 
C.F.R. § 19.26 in response to the NOD on these issues.

As such, the Board will remand the issues to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")   

The Board parenthetically notes that it appears the Veteran, in 
his October 2009 statement, was additionally attempting to file a 
NOD with respect to increased rating claims for bilateral pes 
planus and hemorrhoids.  However, a NOD, expressing disagreement 
with a determination of the agency of original jurisdiction and 
expressing a desire to contest the result, must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision. 38 C.F.R. § 20.302 
(2009).  The Veteran was notified of the RO's determination with 
respect to these two claims in June 2008.  As such, his October 
2009 statement, with respect to these two issues, was submitted 
past the one year deadline for submission.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

2.  Following the development set forth in 
paragraph 1 of this Remand, the Veteran 
should be afforded the appropriate VA 
examination to determine whether the 
severity of his service-connected 
disabilities preclude substantial gainful 
employment.  A list of the Veteran's 
service-connected disabilities as well as 
the claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. 

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  In particular, the 
examiner should indicate whether it is at 
least as likely as not that the service-
connected disabilities, alone or in 
aggregate, result in the Veteran being 
unable to obtain and retain substantially 
gainful employment.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated with supporting rationale.

3.  Issue a statement of the case on the 
appeal initiated by the Veteran for CAD, 
status post CABGx2 associated with 
hypertension and type II diabetes. 

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



